Order, Supreme Court, New York County (Michael A. Corriero, J.), entered on or about June 9, 2005, which specified and informed defendant that the court would resentence defendant to a term of 10 years for his conviction of criminal sale of a controlled substance in the first degree, unanimously affirmed, and the matter remitted to Supreme Court, New York County, for further proceedings upon defendant’s application for resentencing.
The applicable section of the Drug Law Reform Act (L 2004, *337ch 738, § 23) permits a defendant to appeal, on the ground of excessiveness, from a court’s order specifying its intended resentence. We perceive no basis for reducing the proposed sentence. The record fails to support defendant’s contention that the resentencing court erroneously penalized him twice for the same violation of a 2003 cooperation agreement that led to his initial A-I felony conviction and his sentence of 15 years to life. In proposing a resentence that was two years more than the minimum permissible sentence, the court appropriately considered various factors including the quantity of drugs that were involved and the extent of defendant’s criminal conduct. Concur—Saxe, J.E, Friedman, Williams, Catterson and Malone, JJ.